ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_01_EN.txt. 142



            DECLARATION OF VICE-PRESIDENT XUE



   1. While I am in full agreement with the Advisory Opinion of the
Court, I wish to highlight some aspects with regard to the application of
the non-circumvention principle in this advisory opinion case.
   2. It is a plain fact that the dispute between Mauritius and the United
Kingdom concerning the issue of the Chagos Archipelago has been going
on for decades. The two States hold divergent views on the nature of the
subject-matter of the issue. Whether this bilateral dispute constitutes a
compelling reason for the Court to exercise its discretional power to
decline to give a reply to the questions put to it by the General Assembly
is one of the core issues that was intensely debated in the proceedings.
   3. In numerous cases, contentious and advisory, the Court has reaf-
ﬁrmed the fundamental importance of the principle of consent for judicial
settlement. It considers that there is a compelling reason to decline to give
an advisory opinion, if “to give a reply would have the eﬀect of circum-
venting the principle that a State is not obligated to allow its disputes to
be submitted to judicial settlement without its consent” (Western Sahara,
Advisory Opinion, I.C.J. Reports 1975, p. 25, para. 33; Applicability of
Article VI, Section 22, of the Convention on the Privileges and Immunities
of the United Nations, Advisory Opinion, I.C.J. Reports 1989, p. 191,
para. 37; Legal Consequences of the Construction of a Wall in the Occupied
Palestinian Territory, Advisory Opinion, I.C.J. Reports 2004 (I), p. 158,
para. 47). This non-circumvention principle equally applies to the present
proceedings.

   4. It is not uncommon that the questions submitted to the Court in
advisory proceedings involve a bilateral dispute. As the Court pointed
out in the Namibia Advisory Opinion, “[d]iﬀerences of views among
States on legal issues have existed in practically every advisory proceed-
ing” (Legal Consequences for States of the Continued Presence of South
Africa in Namibia (South West Africa) notwithstanding Security Council
Resolution 276 (1970), Advisory Opinion, I.C.J. Reports 1971, p. 24,
para. 34). According to the consistent jurisprudence of the Court, the fact
of a pending bilateral dispute, by itself, is not considered a compelling
reason for the Court to decline to give an advisory opinion. What is deci-
sive is the object and nature of the request. That is to say, the Court must
examine whether the questions put to the Court by the General Assembly
concern issues located in a broader frame of reference than the settlement
of a dispute (Western Sahara, Advisory Opinion, I.C.J. Reports 1975,
p. 26, para. 38; Legal Consequences of the Construction of a Wall in the
Occupied Palestinian Territory, Advisory Opinion, I.C.J. Reports 2004 (I),
p. 159, para. 50); whether the object of the request is for the Gen-

51

143              separation of the chagos (decl. xue)

eral Assembly to “obtain enlightenment as to the course of action it
should take”, or to assist the peaceful settlement of the dispute (Interpre-
tation of Peace Treaties with Bulgaria, Hungary and Romania, First Phase,
Advisory Opinion, I.C.J. Reports 1950, p. 71), and whether the legal con-
troversy arose during the proceedings of the General Assembly and in
relation to matters with which it was dealing, or arose independently in
bilateral relations (Western Sahara, Advisory Opinion, I.C.J. Reports
1975, p. 25, para. 34).
   5. In the present proceedings, the Court determines that the questions
submitted by the General Assembly relate to the decolonization of
Mauritius, a subject-matter which is of particular concern to the
United Nations. The object of the Request, in its opinion, is not to resolve
a territorial dispute between Mauritius and the United Kingdom, but to
assist the General Assembly in the discharge of its functions relating to
the decolonization of Mauritius. The Court considers that the fact that
the Court may have to pronounce on legal issues disputed between
Mauritius and the United Kingdom does not mean that, by replying to
the Request, it is dealing with a bilateral dispute. It therefore does not
consider that to give the requested opinion would have the eﬀect of
circumventing the principle of consent.
   6. I concur with the above conclusion on the basis of the following
considerations. First of all, it is important to note that the scope of Ques-
tion (a) put to the Court by the General Assembly is speciﬁcally deﬁned.
The Court is requested to determine the legal status of the decolonization
process of Mauritius at a particular point of time, namely, at the time
when Mauritius was granted independence in 1968, whether this process
was lawfully completed. Apparently, the issue of the Chagos Archipelago
has to be examined on the basis of the facts and the law as existed at that
time and against the historical background of the decolonization of
Mauritius.
   7. The evidence submitted to the Court demonstrates that the detach-
ment of the Chagos Archipelago by the United Kingdom was not simply
the result of a normal administrative restructuring of a colony by the
administering Power, but part of a defensive strategy particularly designed
in view of the prospective independence of the colonial territories in the
western Indian Ocean. In other words, the very root cause of the separa-
tion of the Chagos Archipelago lies in the decolonization of Mauritius.

   8. Historical records further inform the Court that the United
Kingdom’s approach to securing the “consent” of Mauritius’ Council of
Ministers for the detachment of the Chagos Archipelago from Mauritius
was apparently intended to serve two purposes, which are, in essence, con-
tradictory to each other: ﬁrst, to demonstrate to the outside world that the
detachment of the Chagos Archipelago was done on the basis of self-
determination of Mauritius and, second, to exclude the issue of the detach-
ment of the Chagos Archipelago from Mauritius’ general election in 1967,
through which the Mauritian people were to voice their preference with

52

144               separation of the chagos (decl. xue)

regard to the Territory’s independence. Whether such “consent” of
Mauritius’ Council of Ministers, which was still under the authority of
the administering Power, can be regarded as representing the free and
genuine will of the people of Mauritius is a crucial issue that the Court
has to determine in accordance with the principle of self-determination
under international law, as it has a direct bearing on Question (a).
   9. Moreover, both the United Kingdom itself and the United Nations
treated the detachment of the Chagos Archipelago as a matter of decolo-
nization rather than a territorial issue. Recently declassiﬁed archives of
the Foreign Oﬃce of the United Kingdom reveal that at the time when
the detachment plan was being contemplated, the United Kingdom oﬃ-
cials were aware, and even acknowledged, that by detaching the Cha-
gos Archipelago and other islands to set up the British Indian Ocean
Territory (hereinafter as the “BIOT”), the United Kingdom was actually
creating a new colony. Considering the United Kingdom’s mandate as an
administering Power under the Charter of the United Nations, they
doubted that the planned action could escape criticism in the
United Nations (see Written Statement of the Republic of Mauritius,
Vol. III, Ann. 70, “UK Foreign Oﬃce, Minute from Secretary of State for
the Colonies to the Prime Minister, FO 371/184529 (5 November 1965)”).

   10. The United Kingdom’s move to separate the Chagos Archipelago
from Mauritius, indeed, did not pass unnoticed. From its inception, the
plan to dismember the colonial territories in the western Indian Ocean
gave rise to serious concern to the United Nations Special Committee on
Decolonization. Resolution 2066 (XX) adopted by the General Assembly
on 16 December 1965, 38 days after the United Kingdom established the
BIOT, which consisted of, among others, the Chagos Archipelago, was a
direct response to the action taken by the United Kingdom. The Gen-
eral Assembly reiterated in a number of resolutions its concern that
      “any attempt aimed at the partial or total disruption of the national
      unity and the territorial integrity of colonial Territories and the estab-
      lishment of military bases and installations in these Territories is
      incompatible with the purposes and principles of the Charter of the
      United Nations and of General Assembly resolution 1514 (XV)”.

Despite the repeated calling from the General Assembly, the construction
of the military base on Diego Garcia unfortunately went ahead as
planned. Although Mauritius was eventually taken oﬀ the list of
non-self-governing territories after its independence, the deep concern
expressed by the General Assembly was left unaddressed. It is in this
frame of reference that the Court is requested to consider the questions
put to it by the General Assembly.
   11. Another aspect on which divergent views are expressed is the pur-
ported initiation of the dispute between Mauritius and the United King-
dom. In characterizing the issue between Mauritius and itself as a bilateral

53

145              separation of the chagos (decl. xue)

dispute concerning the sovereignty over the Chagos Archipelago, the
United Kingdom claims that the dispute between the two States did not
arise until 1980. This claim apparently takes the issue of the Cha-
gos Archipelago out of its historical context.
   12. It is true that Mauritius raised the issue in the United Nations in
1980, but that does not necessarily mean that the two States started a
dispute concerning the sovereignty over the Chagos Archipelago from
that time. On 9 October 1980, the Mauritian Prime Minister, at the
thirty-ﬁfth session of the General Assembly, recalled the parliamentary
statement of the British Prime Minister, by which the United Kingdom
conﬁrmed its undertaking to revert the Chagos Archipelago to Mauritius
when it is not needed for defence purposes. He called on the United King-
dom to disband the BIOT and return the archipelago to Mauritius as “its
natural heritage”. This intervention indicates that the genuine issue
between the two States is not about territorial sovereignty, but essentially
bears on the applicability of the terms of the detachment of the
Chagos Archipelago and its consequential eﬀect on the decolonization
process of Mauritius.

   13. Historical documents show that at the time when the United King-
dom was contemplating the separation of the Chagos Archipelago from
Mauritius, there was no dispute between the administering Power and the
colony of Mauritius over the fact that the Chagos Archipelago had always
constituted part of the territory of Mauritius. Both the United Kingdom’s
administrative acts concerning the relationship of the Chagos Archipel-
ago with Mauritius and the way in which it handled the detachment nego-
tiations with Mauritius, give clear indication that the United Kingdom
recognized that the Chagos Archipelago formed part of Mauritius.
   14. More telling on this point are the conditions on which Mauritius
and the United Kingdom ultimately agreed for the detachment of the
Chagos Archipelago. The United Kingdom undertook, among other
things (see Advisory Opinion, paragraph 108), to return the Chagos
Archipelago to Mauritius once it is no longer needed for defence pur-
poses. This undertaking means that there was no formal transfer of ter-
ritorial title in the detachment. Although in the subsequent years, oﬃcials
from either side often referred to the transfer of sovereignty over the Cha-
gos Archipelago, the United Kingdom never oﬃcially indicated that it
had revoked its undertaking to return the Chagos Archipelago to
Mauritius when the agreed condition is met. Even during the present pro-
ceedings, the United Kingdom once again conﬁrmed that undertaking.
   15. As is recorded, between 1967 and 1973, the entire population of the
Chagos Archipelago was either prevented from returning, or forcibly
removed and prevented from returning, to the Chagos Archipelago by the
United Kingdom. The deplorable situation of the displaced Chagossians
has been a lingering issue for the United Kingdom. The struggle of the
Chagossians to retain their right to return to their homeland not only
gave rise to a number of legal actions in the British national courts, but

54

146              separation of the chagos (decl. xue)

also led the Mauritian Government to raise the issue in the United Nations.
It is under these circumstances that the bilateral dispute between Mauri-
tius and the United Kingdom came to the fore; evidently the dispute was
derived from the decolonization process of Mauritius.

   16. Lastly, to apply fully the non-circumvention principle in this case,
in my view, it is necessary to give some further consideration to the claim
raised by the United Kingdom that the issue of the Chagos Archipelago
had not been put on the agenda of the General Assembly for nearly ﬁve
decades and, meanwhile, Mauritius had resorted to bilateral channels and
third-party mechanisms for settlement with the United Kingdom.
Although acts referred to therein do not fall within the relevant period
which the requested questions concern, this claim reﬂects the special fea-
ture of the present case.
   17. Indeed, the situation of the Chagos Archipelago is very unique in
itself; after 50 years of independence, Mauritius is still confronted with a
question left over from its decolonization process. As an independent sov-
ereign State, Mauritius, nevertheless, has the right to raise the issue with
the United Kingdom through the means it sees ﬁt. This freedom of choice
of means is inherently embraced in the principle of sovereignty and the
right to self-determination. Equally important, as required by its mandate
under the Charter of the United Nations, the General Assembly main-
tains a “particular concern” for decolonization. So long as decolonization
remains incomplete, this mandate has no temporal limitation under the
Charter.
   18. The United Kingdom’s claim on the existence of a bilateral dispute
actually challenges Mauritius’ position on its decolonization process.
Logically, to claim the existence of a territorial dispute with regard to the
Chagos Archipelago independently in their bilateral relations, the
United Kingdom must set its claim on one premise, that is, Mauritius’
decolonization process was over in 1968 with the Chagos Archipelago
ceded to the United Kingdom. Without this premise, there would not
even be a starting-point to talk about a territorial dispute. Apparently,
the dispute that the United Kingdom has in mind relates to decoloniza-
tion rather than territorial sovereignty.
   19. Decolonization is a process. The right to self-determination is one
of the fundamental principles of international law that was well estab-
lished during the decolonization movement after the Second World War.
The paramount importance of the principle of self-determination is
reﬂected in its erga omnes character in the sense that it not only confers a
right on the peoples of all non-self-governing territories to self-determina-
tion, but also imposes an obligation on all States to see to it that this right
is fully respected. As an exercise of its substantive right, Mauritius’
endeavours to resolve the issue of the Chagos Archipelago with the
United Kingdom through bilateral and third-party procedures do not by
themselves change the nature of the issue as a matter of decolonization,
nor do they deprive the General Assembly of its mandate on decoloniza-

55

147              separation of the chagos (decl. xue)

tion under the Charter of the United Nations. As past experiences show,
the issue of decolonization may be considered at both bilateral and multi-
lateral levels; they are not mutually exclusive under international law.


   20. Given the historical background of the separation of the Chagos
Archipelago, it is diﬃcult to accept that the issue of the detachment of
the Chagos Archipelago, with the lapse of time, has evolved into a
bilateral territorial dispute beyond the frame of decolonization.
   21. In light of the foregoing, I am convinced that the Court has prop-
erly applied the non-circumvention principle in the present proceedings
and, by rendering this Advisory Opinion to the General Assembly, has
duly discharged its judicial functions entrusted to it by the Charter of the
United Nations.

                                              (Signed) Xue Hanqin.




56

